 



EXHIBIT 10.5
Imation Corp. 2005 Stock Incentive Plan
Amendment to Stock Option Agreement
     This Amendment to Stock Option Agreement (the “Amendment”), effective as of
                                        , 2006, between Imation Corp., a
Delaware corporation (the “Company”) and
                                        , an employee of the Company or one of
its Affiliates (the “Participant”).
     WHEREAS, pursuant to a Stock Option Agreement effective as of
                                        (the “Agreement”), the Company granted
the Participant an option for                     shares of the Company’s common
stock, par value $.01 per share, subject to the terms and conditions set forth
in the Agreement and in accordance with the terms and conditions of the Imation
Corp. 2005 Stock Incentive Plan (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the Committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 6 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 6. Effect of Termination of Employment.
          (a) In the event the Participant shall cease to be employed by the
Company and all subsidiaries of the Company for any reason other than
(i) Termination for Cause, (ii) Retirement, (iii) death or Disability or
(iv) termination by the Company or a subsidiary of the Participant’s employment
with the Company and its subsidiaries within two (2) years following a Change of
Control, the Participant may exercise the Option to the extent of (but only to
the extent of) the number of vested shares the Participant was entitled to
purchase under the Option on the date of such termination of employment, and the
exercise of the Option to that limited extent may be effected at any time within
thirty (30) days after the date of such termination of employment but not
thereafter; provided, however, that the Option may not be exercised after the
Expiration Date.
          (b) In the event the Participant shall cease to be employed by the
Company and its subsidiaries upon Termination for Cause, the Option shall be
terminated as of the date of such termination.

 



--------------------------------------------------------------------------------



 



          (c) Except as otherwise provided in Sections 6(b), 6(d) and 6(e), in
the event the Participant shall cease to be employed by the Company and all
subsidiaries of the Company because of Retirement, the Option, to the extent not
previously exercised or forfeited, shall be exercisable to the extent of (but
only to the extent of) the number of vested shares the Participant was entitled
to purchase under the Option on the date of the Participant’s Retirement, and
the exercise of the Option to that limited extent may be effected at any time
within three (3) years after the date of the Participant’s Retirement but not
thereafter; provided, however, that the Option may not be exercised after the
Expiration Date. If a Participant who has thus retired dies within three (3)
years after the date of the Participant’s Retirement and prior to the Expiration
Date, the exercise of the Option to the limited extent provided for in the first
sentence of this Section 6(c) may be effected by the Participant’s estate or by
any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution at any time within two (2) years
after the date of the Participant’s death, but not after the Expiration Date.
          (d) In the event the Participant dies or is deemed to suffer a
Disability while employed by the Company or a subsidiary, the Option, to the
extent not previously exercised or forfeited, shall be exercisable to the extent
of (but only to the extent of) the number of vested shares the Participant was
entitled to purchase under the Option on the date of the Participant’s death or
Disability. In the event of Participant’s death, the exercise of the Option to
the limited extent provided for in the first sentence of this Section 6(d) may
be effected by the Participant’s estate or by any Person or Persons to whom the
Option has been transferred by will or the applicable laws of descent and
distribution at any time within two (2) years after the date of the
Participant’s death, but not after the Expiration Date. In the event of the
Participant’s Disability, the exercise of the Option to the limited extent
provided for in the first sentence of this Section 6(d) may be effected by the
Participant at any time within two (2) years after the date of the Participant’s
Disability, but not after the Expiration Date.
          (e) In the event the Company or a subsidiary terminates the
Participant’s employment with the Company and all subsidiaries of the Company
for any reason other than death, Disability or Termination for Cause within two
(2) years following a Change of Control, the Option shall become immediately
exercisable in full on the date of such termination of employment, and the
exercise of the Option may be effected at any time within six (6) months (if the
Change of Control would have constituted a Change of Control under this
Agreement prior to the amendment to this Agreement dated                     ,
2006 (the “2006 Amendment”), which definition prior to the 2006 Amendment is set
forth in Exhibit A to the 2006 Amendment), or thirty (30) days (if the Change of
Control would not have constituted a Change of Control under this Agreement
prior to the 2006 Amendment) after the date of the Participant’s termination of
employment, but not after the Expiration Date. In the event that the provisions
of this Section 6(e) result in “payments” that are finally and conclusively
determined by a court or Internal Revenue Service proceeding to be subject to
the excise tax imposed by Section 4999 of the Code, and the Participant has not
received any additional cash payment from the Company relating thereto under the
provisions of Section 6 of the Severance Agreement between the Company and the
Participant (the “Severance Agreement”), the Company shall pay to the
Participant an additional amount such that the net amount retained by the
Participant following realization of all compensation under the Plan that
resulted in such “payments,” after allowing for the amount of such excise tax
and any additional federal, state and local income and employment taxes paid on
the additional amount, shall

2



--------------------------------------------------------------------------------



 



be equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax imposed by Section 4999 of the Code. If
the Participant receives any additional cash payment from the Company under
Section 6 of the Severance Agreement, the foregoing sentence shall be of no
force or effect and the provisions of the Severance Agreement shall be deemed to
supersede the foregoing sentence in its entirety.
     2. Section 7 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 7. Anti-Dilution and Fundamental Change Adjustments.
          (a) In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, shares of Common Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares of Common Stock
or other securities of the Company or other similar corporate transaction or
event affects the shares of Common Stock covered by the Option such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee shall, in such manner as
it may deem equitable, in its sole discretion, adjust any or all of the number
and type of the shares covered by the Option and the exercise price of the
Option.
          (b) In the event of a proposed Fundamental Change, the Committee may,
but shall not be obligated to:
               (i) with respect to a Fundamental Change that involves a merger
or consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, or
               (ii) with respect to any Fundamental Change, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Fundamental Change, and provide written notice to the holder of the Option of
the declaration, that the Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change in exchange for payment to the holder of the Option, within
20 days after the Fundamental Change, of cash (or, if the Committee so elects in
lieu of solely cash, of such form(s) of consideration, including cash and/or
property, singly or in such combination as the Committee shall determine, that
the holder of the Option would have received as a result of the Fundamental
Change if the holder of the Option had exercised the Option immediately prior to
the Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 7(b)) per share of Common

3



--------------------------------------------------------------------------------



 



Stock exceeds the exercise price per share of Common Stock covered by the
Option. At the time of the declaration provided for in the immediately preceding
sentence, the Option shall immediately become exercisable in full and the holder
of the Option shall have the right, during the period preceding the time of
cancellation of the Option, to exercise the Option as to all or any part of the
shares of Common Stock covered thereby in whole or in part, as the case may be.
In the event of a declaration pursuant to this Section 7(b), the Option, to the
extent that it shall not have been exercised prior to the Fundamental Change,
shall be canceled at the time of, or immediately prior to, the Fundamental
Change, as provided in the declaration. Notwithstanding the foregoing, the
holder of the Option shall not be entitled to the payment provided for in this
Section 7(b) if such Option shall have expired or been forfeited. For purposes
of this Section 7(b) only, “Fair Market Value” per share of Common Stock means
the fair market value, as determined in good faith by the Committee, of the
consideration to be received per share of Common Stock by the shareholders of
the Company upon the occurrence of the Fundamental Change, notwithstanding
anything to the contrary provided in this Agreement.
     3. Section 11 of the Agreement is hereby amended in its entirety to read as
follows:
     Section 11. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
          (a) “Change of Control” means any one of the following events:
               (i) the consummation of a transaction or series of related
transactions in which a person, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than the Company or a subsidiary of the Company, or
any employee benefit plan of the Company or a subsidiary of the Company,
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the Company’s then outstanding shares
of Common Stock or the combined voting power of the Company’s then outstanding
voting securities (other than in connection with a Business Combination in which
clauses (1), (2) and (3) of paragraph (a)(iii) apply); or
               (ii) individuals who, as of the Effective Date hereof, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or

4



--------------------------------------------------------------------------------



 



removal of directors of the Company in opposition to the solicitation by the
Board of Directors of the Company) shall be deemed to be a member of the
Incumbent Board; or
               (iii) the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar transaction involving the Company, a
sale or other disposition in a transaction or series of related transactions of
all or substantially all of the Company’s assets or the issuance by the Company
of its stock in connection with the acquisition of assets or stock of another
entity (each, a “Business Combination”) in each case unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities that were the beneficial owners of the Company’s outstanding Common
Stock and the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own immediately after the transaction or
transactions, directly or indirectly, more than 50% of the then outstanding
shares of common stock and more than 50% of the combined voting power of the
then outstanding voting securities (or comparable equity interests) of the
entity resulting from such Business Combination (including an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one of more subsidiaries) in
substantially the same proportions as their ownership of the Company’s Common
Stock and voting securities immediately prior to such Business Combination,
(2) no person, entity or group (other than a direct or indirect parent entity of
the Company that, after giving effect to the Business Combination, beneficially
owns 100% of the outstanding voting securities (or comparable equity interests)
of the entity resulting from the Business Combination) beneficially owns,
directly or indirectly, 35% or more of the outstanding shares of common stock or
the combined voting power of the then outstanding voting securities (or
comparable equity interests) of the entity resulting from such Business
Combination and (3) at least a majority of the members of the board of directors
(or similar governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors of the Company
providing for such Business Combination; or
               (iv) approval by the stockholders of the dissolution of the
Company.
          (b) “Fundamental Change” means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, or a merger
or consolidation of the Company with or into any other corporation, regardless
of whether the Company is the surviving corporation.
          (c) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
          (d) “Retirement” means retirement as defined under the Imation Corp.
Cash Balance Pension Plan.

5



--------------------------------------------------------------------------------



 



          (e) “Stock Plan Administrator” means the Committee or any Director,
officer or agent of the Company designated by the Committee from time to time.
          (f) “Termination for Cause” means termination of Participant’s
employment with the Company or an Affiliate for the following acts: (i) the
Participant’s gross incompetence or substantial failure to perform his or her
duties, (ii) misconduct by the Participant that causes or is likely to cause
harm to the Company or that causes or is likely to cause harm to the Company’s
reputation, as determined by the Company’s Board of Directors in its sole and
absolute discretion (such misconduct may include, without limitation, insobriety
at the workplace during working hours or the use of illegal drugs),
(iii) failure to follow directions of the Company’s Board of Directors that are
consistent with the Participant’s duties, (iv) the Participant’s conviction of,
or entry of a pleading of guilty or nolo contendre to, any crime involving moral
turpitude, or the entry of an order duly issued by any federal or state
regulatory agency having jurisdiction in the matter permanently prohibiting the
Participant from participating in the conduct of the affairs of the Company or
(v) any breach of this Agreement that is not remedied within thirty (30) days
after receipt of written notice from the Company specifying such breach in
reasonable detail.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant.
     The Company and the Participant have caused this Amendment to be signed and
delivered as of the date set forth above.

              IMATION CORP.
 
            By:
 
            Name:
 
     
 
    Title:
 
     
 
 
            PARTICIPANT
 
       
 
             

6



--------------------------------------------------------------------------------



 



Exhibit A
Definition of Change of Control in Agreement Prior to the 2006 Amendment
(This definition has been replaced by the 2006 Amendment)
Under the Agreement prior to the 2006 Amendment, “Change of Control” meant any
one of the following events:
          (i) the acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than the Company or an Affiliate, or any
employee benefit plan of the Company or an Affiliate, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty
percent (30%) or more of either the then outstanding Common Stock or the
combined voting power of the Company’s then outstanding voting securities in a
transaction or series of transactions not approved in advance by a vote of a
majority of the Continuing Directors (as hereinafter defined); or
          (ii) individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (generally the “Directors” and as of the Effective
Date the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Effective Date whose nomination for election was approved in advance by a vote
of a majority of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Regulation 14A under the Exchange Act)
shall be deemed to be a Continuing Director; or
          (iii) the approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation or dissolution of the Company
or of the sale (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company other than a reorganization,
merger, consolidation, liquidation, dissolution or sale approved in advance by a
vote of a majority of the Continuing Directors; or
          (iv) the first purchase under any tender offer or exchange offer
(other than an offer by the Company or an Affiliate) pursuant to which Common
Stock is purchased.

